NUMBER 13-14-00331-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


      IN RE OLD AMERICAN COUNTY MUTUAL FIRE INSURANCE
                          COMPANY


                        On Petition for Writ of Mandamus.


                                        ORDER

 Before Chief Justice Valdez and Justices Benavides and Perkes and
                          Per Curiam Order

       Relators Old American County Mutual Fire Insurance Company and Pronto

General Agency, Ltd. filed a petition for writ of mandamus and emergency motion for stay

of the proceedings in the above cause on June 17, 2014.               Through this original

proceeding, relators seek to set aside the trial court’s order of January 9, 2014 denying

relators’ motion to dismiss for lack of subject matter jurisdiction and for improper joinder.

       The Court, having examined and fully considered the emergency motion for stay

of the proceedings, is of the opinion that said motion should be granted. The motion for
emergency stay is hereby GRANTED, and all proceedings in the trial court are ordered

STAYED pending further order of this Court, or until the case is finally decided. See TEX.

R. APP. P. 52.10(b) (“Unless vacated or modified, an order granting temporary relief is

effective until the case is finally decided.”).

       The Court requests that the real parties in interest, Freedom Communications, Inc.

d/b/a The Brownsville Herald, Dalia Garcia, Fructuoso Saenz, Consuelo Davila, Rosa

Zepeda, or any others whose interest would be directly affected by the relief sought, file

a response to the petition for writ of mandamus on or before the expiration of ten days

from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                        PER CURIAM


Delivered and filed the
18th day of June, 2014.




                                                  2